Citation Nr: 0502105	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease, lumbar spine.

2. Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to nonservice-connected VA pension.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from September 1971 to 
September 1974.

This appeal arises from an October 2002 rating decision by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans' Affairs which denied entitlement to 
service connection for degenerative joint disease of the 
lumbar spine, bilateral hearing loss, and a VA pension.

The issue of entitlement to nonservice-connected pension and 
extra-schedular entitlement to pension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have degenerative joint disease 
related to his military service.

2.  The veteran does not have bilateral hearing loss related 
to his military service.


CONCLUSIONS OF LAW

1. The veteran's degenerative joint disease of the lumbar 
spine was not incurred or aggravated during his active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).

2. The veteran does not have bilateral hearing loss that was 
incurred or aggravated during his active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  In this case, the appellant was notified 
in the RO's October 2002 decision that the criteria for 
entitlement to service connection for degenerative joint 
disease and bilateral hearing loss.  This notice also 
informed the appellant of the reasons and bases for the RO's 
decision.  More importantly, in September 2002, the veteran 
received notice of the VCAA and a description of what the 
evidence must show to establish entitlement to service 
connection and pension.  Finally, the veteran received a 
statement of the case which further described the standards 
for adjudicating his claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the RO decision, the VCAA letter, and SOC sent to the 
appellant notified him of the information and evidence needed 
to substantiate the claims and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, the initial decision was made in October 2002, 
after the veteran received VCAA notice in September 2002.   
The RO's September 2002 letter also notified the veteran of 
VA's duty to develop his claim pursuant to the VCAA's 
provisions, to include the duties to develop for "such 
things as medical records, employment records, or records 
from other Federal agencies" and "evidence necessary to 
support your claim."  This VCAA notice, combined with the 
statement of the case, clearly complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the RO obtained the veteran's 
treatment records from VA and private medical facilities.  
Finally, the veteran has been afforded a VA examination 
covering the disabilities in issue.  Therefore, a remand for 
an opinion is not necessary to decide the claims.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II.  Factual Background

The veteran's service medical records show no complaints or 
findings relative to a low back disability.  In a pre-
induction examination dated November 1970, the veteran 
indicated that he had a history of running ears.  However, 
there is no further evidence of ear or hearing problems in 
the service medical records.

VA medical treatment records show that in February 2002, the 
veteran complained of lower back pain since an injury in 
service, worsening during the month preceding his 
examination.

In January 2004, the veteran underwent a VA examination of 
the lumbar spine.  Results indicated flexion of 90 degrees, 
lateral flexion of 30 degrees to the right and left, and 
rotation of 25 degrees to the right and left.  Extension was 
not attempted.  Straight leg raises were negative.  An x-ray 
showed mild subluxation of L4 and L5 with degenerative facet 
joints at L3-L4, L4-L5, and L5-S1.  The examiner diagnosed 
the veteran with degenerative joint disease of the lumbar 
spine with mild functional impairment.  

In addition, the veteran underwent a VA audiological 
examination in January 2004.  The examiner reported that he 
did not have the opportunity to review the veteran's claims 
file.  However, the veteran's hearing was normal at the time 
of the examination so there was no current disability at 
issue (as a result, there is no basis to return this case to 
the RO, as no disability was found).

The veteran reported that he was exposed to noise as a jet 
mechanic in the Navy.  He had no occupational noise exposure 
since that time.  In addition, the veteran had brief episodes 
of tinnitus approximately once a week.  The examiner 
concluded that it was as likely as not that the veteran's 
tinnitus was due to military noise exposure and the veteran 
was granted service connection for tinnitus by a subsequent 
RO rating decision.

The examination showed the following pure tone threshold 
loss, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
10
15
25
LEFT
10
5
5
15
15

The veteran's average decibel loss was 10 for the left ear 
and 14 for the right ear.  Speech discrimination was 96 
percent bilaterally.  There was a mild hearing loss at 8000 
hertz in the right ear.  
 
III. Service Connection

The veteran argues that service connection is warranted for 
degenerative joint disease of the lumbar spine and hearing 
loss.  Applicable law provides that service connection will 
be granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  

A. Degenerative Joint Disease of the Lumbar Spine

There was no evidence of a back injury or problems in 
service.   The first reference to back problems in the claims 
file was a February 2002 VAMC treatment records in which the 
veteran complained of lower back pain.  The first medical 
examination diagnosing degenerative joint disease of the 
lumbar spine was in January 2004.  Thus, the first competent 
post-service evidence of degenerative joint disease of the 
lumbar spine came approximately 30 years after separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
United States Court of Appeals for the Federal Circuit in 
Maxson has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  

In addition, the Board has considered the veteran's written 
testimony submitted in support of his argument that he has 
degenerative joint disease of the lumbar spine that should be 
service-connected.  The veteran's statements are not 
competent evidence of a nexus between the claimed condition 
and his service, or a service-connected condition.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  

B. Hearing Loss

The issues before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough, such as exposure to 
loud noise; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as sensorineural hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R 
§ 3.385.

Although the veteran's pre-induction examination indicated 
that he had a history of running ears, there was no evidence 
of ear or hearing problems in service.  The claims file does 
not contain any medical evidence of post-service diagnosis or 
treatment for hearing loss.  While the veteran may, in fact, 
have some problems with his hearing at this time, there is no 
medical evidence that the veteran meets the minimum standards 
of "hearing loss" for VA purposes.  Simply stated, hearing 
loss at the frequency the veteran currently suffers is not 
considered disabling for VA purposes.  

Even if hearing loss had been shown in the past, the veteran 
is not entitled to service connection and compensation for a 
past injury if there is no current symptomatology.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that 
under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  Simply put, there is no 
competent evidence of current disability; thus, the veteran's 
claim must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.

Service connection for bilateral hearing loss is denied.

REMAND

The determination has been made that additional development 
is necessary in the current appeal regarding his claim for a 
VA pension.  

In a January 2004 VA examination, the veteran told the 
examiner he was scheduled to undergo additional testing for 
his heart condition.  It appears these tests were to be 
conducted at the VAMC.  Thus, the veteran may have more 
recent test results and treatment records which could be 
relevant to his claim and should be obtained, if available.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Entitlement to permanent and total disability for pension 
purposes requires a single disability rated as 60 percent or 
more; or two or more disabilities with one disability rated 
as 40 percent and a combined rating of 70 percent or more.  
For the purpose of pension, the permanence of the percentage 
requirements is a prerequisite.  38 C.F.R. §§ 4.16(a), 4.17 
(2004).  Claims of veterans who fail to meet the percentage 
standards but who meet the basic entitlement criteria and are 
unemployable must be referred to the Adjudication Officer 
under 38 C.F.R. § 3.321 (b)(2).  The RO has assigned an 
evaluation of 10 percent for the veteran's tinnitus, 30 
percent for non-service-connected stable angina, and 
noncompensable evaluations for degenerative joint disease of 
the lumbar spine and bilateral hearing loss.  In adjudicating 
pension claims, the RO must assign a percentage evaluation 
for each identifiable disability.  See Roberts v. Derwinski, 
2 Vet. App. 387 (1992), Talley v. Derwinski, 2 Vet. App. 282 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992), and 
Abernathy v. Derwinski, 3 Vet. App. 461 (1992).

During the January 2004 VA examination, the veteran was asked 
if he had any other disabilities.  He complained of throbbing 
pain in the right elbow.  An examination revealed flexion of 
both elbows was 145 and extension was 0.  However, the 
examiner did not make a diagnosis or determine how long the 
veteran had this problem.  In addition, the examiner did not 
offer an opinion as to the permanence of the veteran's back 
disability, his heart disability, or his elbow disability (if 
one exists.)  Furthermore, although the RO has assigned 
ratings for each of the disabilities described above, it has 
not assigned a rating for the veteran's possible elbow 
disability.  

Moreover, the rating for the veteran's degenerative joint 
disease of the lumbar spine disability is based on an 
inadequate examination.  First, the examiner noted 
"extension was not attempted" in measuring range of motion; 
he did not offer an explanation.  Also, the examination 
report failed to adequately describe functional impairment as 
required under DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, the Board finds that the veteran should undergo 
another VA examination to determine the current severity of 
his disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC in Washington, DC for the following 
actions:
 
1.  The RO should contact the VAMC in 
Montgomery, Alabama, and request records 
of the veteran's treatment at that 
facility from January 2004 until the 
present.  All records obtained should be 
associated with the claims folder.  

2.  The veteran is also asked to submit a 
statement listing all disabilities he 
currently experiences and the effect that 
each has on his ability to function.

3.  The veteran should be afforded a VA 
examination.  The examination should 
include an electrocardiogram, blood 
pressure readings (supine, sitting, and 
standing), and any other tests that are 
deemed necessary (e.g., stress test to 
determine workload of METS if secondary 
heart disease is present).  Following a 
review of the relevant medical evidence 
in the claims file, the medical history 
obtained from the veteran, the clinical 
evaluation, and any tests that are 
deemed necessary, the clinician should 
note the current status of the veteran's 
heart condition.  

The examiner is also asked to determine 
the current nature and severity of his 
degenerative joint disease of the lumbar 
spine.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination 
present.  Determinations on whether the 
veteran's back exhibits pain with use 
should be noted and described.  
Additional limitation of motion during 
flare-ups should also be noted.  If 
feasible, the determinations concerning 
pain, weakness, fatigability and 
incoordination should be portrayed in 
terms of the degree of additional range 
of motion loss.  If such a determination 
is not feasible, this should be stated 
for the record and the reasons provided.  
All indicated tests should be conducted.

4.  The RO should then readjudicate the 
issue on appeal.  The RO should 
readjudicate the claim as follows:

(a) The RO must list all the 
veteran's disabilities on a formal 
rating document and assign separate 
evaluations to each disability.  In 
evaluating each of the disabilities, 
consideration should be given to 
entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321 
for each disability.  In doing this, 
the RO should also consider the 
following cases from the Court:  
Talley v. Derwinski, 2 Vet. App. 282 
(1992) and Roberts v. Derwinski, 
2 Vet. App. 387 (1992). 

(b) The case should then be 
considered under the two-prong test 
enunciated by the Court in Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  
That is, with consideration of the 
"objective" test under 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 and the 
"subjective" test under 38 C.F.R. 
§§ 3.321(b)(2), and 4.15 and 4.17.

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


